FRANK, Judge.
The appellant, John William Boyd, appeals from his conviction for robbery and grand theft and the resultant sentence. Our review of the record discloses no error in the trial court’s orders denying Boyd’s motions for severance from the trial of his codefendant, Hart, and acquittal.
The final points raised by Boyd, the imposition of restitution, fines, and costs, are meritorious. The disposition of the restitution and supplemental fine issues is governed by this court’s opinion in Hart v. State, 516 So.2d 58 (Fla. 2d DCA 1987). The trial court was without jurisdiction to determine the amount of restitution and the magnitude of the supplemental fine after the filing of Boyd’s notice of appeal. Hart. Finally, without prior notice or an opportunity to be heard, contrary to Jenkins v. State, 444 So.2d 947 (Fla.1984), the trial court imposed costs in the amount of $12 upon Boyd in the written judgment. The costs are stricken without prejudice to the state to seek reassessment. Sescon v. State, 506 So.2d 45 (Fla. 2d DCA 1987).
This matter is remanded to the trial court for further proceedings consistent with this opinion.
CAMPBELL, A.C.J., and HALL, J., concur.